Mr. Justice Aldrey
delivered the opinion of the court.
After execution on the judgment had been issued, Hernán-dez Mena filed a motion in the District Court of Mayagiiez, which motion was overruled by an order dated April 30, 1913. A reconsideration of said order was asked for by said Mena and denied also by another order of the 12th of the following month, and although Agustín Hernández Mena brings the case before us as' an appeal from the said two orders, a copy of the notice of appeal does not appear in the transcript *1009of tlie record. Eeference. is made in the statement of the case approved by the judge to the fact that on May 16 last-Agus-tín Hernández Mena filed a notice' of appeal from the said two orders with the secretary of the court, but there is nothing in said reference to show that the respondent' was served with notice. ....
We have just held in the cases of Hernández Bracero v. Hernández, ante p. 987, and Arturo López v. Antonio López, ante, p. 990, and in harmony with the cases cited in the former case, that references made in the statement of the case, in the bill of exceptions, or in a certificate of the- secretary to.' the entry of judgment or to the filing of the appeal, are not sufficient to confer jurisdiction upon ns to decide an appeal, but that copies of the said documents must form a part of the transcript of the' record. Section 300 of the Code of Civil Procedure clearly' provides' that' when an order is appealed from the appellant must present to the appellate court, a copy of the notice of appeal, and as the appellant has not complied with the law, it does not appear from the record that we have jurisdiction to decide his appeal; therefore, in accordance with the provisions of section 303, it should be dismissed.’

Appeal dismissed.

Chief Justice Hernández and Justifies Wolf and del Tóro concurred.
Mr. Justice MacLeary took no part in this decision. ' •